Response to Amendment
The amendment filed May 02, 2022 has been entered. Applicant’s amendments to the Claims in response to the previously set forth in the Final Office Action mailed December 03, 2021 has been entered. 
Claims 1, 3-8, and 10-12 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 1 to include the allowable subject matter of previous claim 13, which the examiner indicated as allowable in the Final Rejection filed December 03, 2021. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1 and its dependent claims 3-8 and 10-12, the prior art fails to teach a central switch rail rotatively mounted in an axial extension of a crossing core and having a spatulated end branch alternately aligned with the respective end sections of the two ties. While another reference Davis (US 1,585,537 A) teaches (Fig. 2): a central switch rail (12) rotatively mounted and having a spatulated end branch (wide base 15) alternately aligned with the respective end sections of two ties (3, 4), the examiner finds no obvious reason to combine the V- shaped frog structure (21) and the point (12) of Davis with the switch rail of Wengatz as an axial extension of a crossing core. Such a modification would require a complete redesign of the primary reference Wengatz and an improper degree of hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617